Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
The claims contain numbers in parenthesis following limitations of the claims corresponding to the specification and drawings, and these should be removed  
All of the claims recite “Timepiece” to begin the claim and should instead recite “A timepiece” in claim 1, followed by “The timepiece” in the other claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites “same said display wheel set” in line 2 and it is unclear what meaning of same is in this limitation.  
Regarding Claim 3, it recites “ of a same display wheel set” in line 2 and it is unclear if this is the same display wheel set as introduced prior without referencing back using “the” or “said” or a new limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (US 20160370766 A1, hereinafter “Winkler”) and in view of Kato (JP 61239190 A).
Regarding Claim 1, Winkler discloses a timepiece  comprising at least one mechanical movement [2] including at least a main plate [48], a resonator [10] and energy storage and distribution means [4] connected to an escape wheel set [12] by a going train [6], characterized in that at least one of the wheel sets comprised in said going train or in an escapement mechanism to which said escape wheel set belongs and which cooperates with said resonator, and which moves in a jerky or reciprocating motion during operation of said resonator (par. 0036), is a display wheel set [8] (par. 0026)
Winkler does not disclose that the display wheel set includes at least two distinct pictures or patterns, which are arranged to move in succession before a fixed point of said main plate, during operation of said resonator, and to display thereon a sequence of animated images.
Kato discloses a timepiece with a display body [3] connected to a wheel train (page 2 col. 1 line 39 to col. 2 line 9) and including images arranged to display a sequence of animated images (fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the display body of Kato to the display wheel set of Winkler to display animated images related to the second hand shaft of the counter wheel train as a use for the display wheel set of Kato for the purpose of creating animation effect.  
Regarding Claim 2, Kato further discloses that some of said pictures or patterns of the display wheel set are two-dimensional and extend in a substantially plane manner perpendicular to the pivot axis of said display wheel set (fig. 1). 
Regarding Claim 3, Kato further discloses that the pictures or patterns are three-dimensional and extend at least partly in the direction of the pivot axis of said display wheel set (page 4 col. 1 lines 16-19).
Regarding Claim 4, Kato further discloses that the display wheel set includes a plurality of said pictures or patterns which occupy angularly distributed positions, with respect to the pivot axis of said display wheel set, with a constant angular pitch (fig. 1).
Regarding Claim 5, Kato further discloses display wheel set has one said picture or pattern in each said angular position (fig. 1).
Regarding Claim 10, Kato further discloses pictures or patterns of different radial extension with respect to the pivot axis of said display wheel set (fig. 1 the pictures/patterns have different radial lengths).
Regarding Claim 11, Winkler further discloses that the display wheel set is said escape wheel set, which is an escape wheel, or an inter-escapement wheel comprised in said escapement mechanism (par. 0026, second embodiment).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Kato as applied to claim 1 above, and in view of Kasapi (EP 1462877 A2).
Regarding Claim 6, Winkler and Kato do not explicitly disclose that the display wheel set is a toothed wheel set, and in that the number of said angular positions is greater than or equal to two, and is a multiple or integer sub-multiple of the number of teeth of said display wheel set. 
Kasapi discloses indicator discs in which the pinions used to rotate the discs have the same number of teeth or branches as the number of figures carried by the disks (par. 0007).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler and Kato such that the display wheel set is a toothed wheel set, as it is known in the art to drive wheels sets via connection between their teeth, and by having the same number of teeth as patterns as shown by Kasapi (which is a multiple of the number of teeth) the displays are rotated to maintain angular position of where the patterns are displayed in relation to the point of rotation (as shown by fitting in aperture 4 or Kasapi).  

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Kato as applied to claim 1 above, and in view of Junod (EP 2527930 A1).
Regarding Claim 9, Winkler in view of Kato does not disclose that the pictures or patterns of said display wheel set are in the same radial position with respect to the pivot axis of said display wheel set.
Junod discloses pictures or patterns of said display wheel set are in the same radial position with respect to the pivot axis of said display wheel set (fig. 2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention from Junod that the pictures/patterns of Kato could easily be modified to have the same radial position with respect to the pivot axis of said display wheel set for purposes such as maintaining the same space within view of an aperture as shown by fig. 1.   
Regarding Claim 12, Winkler in view of Kato does not explicitly disclose display wheel set is a pallet lever comprised in said escapement mechanism. 
Junod discloses that it is known in the prior art to have an animation pattern driven oscillation by the escapement fork of the movement of the watch (par. 0008).
As it was already known, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to realize the invention of Winkler as modified by Kato using the escapement fork as the means for providing the reciprocating motion driving the animated display.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Kato as applied to claim 1 above, and in view of Semon (CH 704684 A2).
Regarding Claim 13, Winkler and Kato do not disclose that the timepiece includes an aperture for viewing the picture or pattern, and/or optical means for shifting and/or magnifying the picture or pattern, and/or means for projecting a natural or artificial light beam onto the picture or pattern, and means for reflecting the picture or pattern.
Semon discloses a watch including optical means for shifting and/or magnifying the picture or pattern, (abstract, par. 0013).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention further modify the timepiece of Winkler and Kato with the optical means for shifting and magnifying the pictures or patterns of Semon for the benefit of displaying hidden parts of the movement of the watch and in for circumventing obstacles that otherwise prevent parts of the watch from being seen (par. 0010) and it is readily obvious to one having ordinary skill in the art to implement such an arrangement as taught by Semon in the timepiece of Winkler.  
Regarding Claim 14, Winkler and Kato do not disclose that the timepiece includes said optical means for shifting and/or magnifying the picture or pattern, which includes at least one fibre optical bundle for shifting and/or magnifying the image.
Semon discloses a watch including optical means for shifting and/or magnifying the picture or pattern, which includes at least one fibre optical bundle for shifting and/or magnifying the image (abstract, par. 0013).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention further modify the timepiece of Winkler and Kato with the optical means for shifting and magnifying the pictures or patterns of Semon for the benefit of displaying hidden parts of the movement of the watch and in for circumventing obstacles that otherwise prevent parts of the watch from being seen (par. 0010) and it is readily obvious to one having ordinary skill in the art to implement such an arrangement as taught by Semon in the timepiece of Winkler.  
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art, taken alone or in combination, does not disclose that the number of said angular positions is greater than or equal to two, and is different from a unit of a multiple or of an integer sub-multiple of the number of teeth of said display wheel set.  
Regarding Claim 8, the prior art, taken alone or in combination, does not disclose that the number of said angular positions is greater than or equal to two, and is coprime with the number of teeth of said display wheel set

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chajkin (WO 2013162423 A2) discloses a timepiece with reproduction of hours of animation, characterized in that they provide animation of images in hours by intermittent jump-like movement of the animation means with image frames.
Francois (US 20160161916 A1) discloses a three-dimensional pattern/picture in which a display device comprises a dial including an opening, a rotating indicator member arranged to rotate behind the dial, and at least a first and a second group of motifs, wherein each of the groups of motifs is borne by a plane surface integral with the rotating indicator member, wherein the groups of motifs is arranged to appear in sequence through the opening in the dial during rotation of the rotating indicator member. 
Ma et al. (WO 2016095779 A1) discloses a watch dynamic display mechanism which is simple in structure and capable of dynamically and continuously displaying changes in an object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833